TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 13, 2019



                                     NO. 03-19-00576-CV


         Steven Leon Wiley, Phillip Craig Wiley, and Shannon Lynn Wiley, Appellants

                                                v.

                     McLane Company, Inc. and Transco Inc., Appellees




        APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
     DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on August 16, 2019. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Appellants shall pay all costs relating to this appeal, both in this Court and in the court

below.